Bigelow, C. J.
The ruling of the court was clearly right. The fact that the respondent was pregnant with child by a man other than the petitioner at the time the contract of marriage was entered into was material, and went to the essence of the contract. This was settled on full consideration in Reynolds v. Reynolds, 5 Allen, 605. In determining on the validity of such contract, in order to ascertain whether it shall be adjudged void on the ground of fraud under Gen. Sts. c. 107, § 4, the same rules of evidence are to be applied as to other civil contracts. There must be satisfactory proof either of misrepresentation or concealment of some essential fact. This may be established either by direct or by circumstantial evidence. Nor is it necessary that it should be shown that there were any express misrepresentations or any positive and overt acts of concealment. It is sufficient to prove that the acts and conduct of one of the parties were such that a reasonably cautious and prudent per son might be misled or deceived as "to the. existence of a particular fact which formed the basis or contributed an essentia, ingredient in the contract, and that these acts and conduct were *141adapted and designed to induce and create a false impression and belief in the mind of the other party. Every intentional misrepresentation of a material fact, however caused, whether it is the result of express statements or is to be implied from circumstances, if made with a view to induce another person to become a party to a contract which he would not else have entered into, affords sufficient ground to absolve the innocent party from the obligation which he was fraudulently led to assume. This is the general rule applicable to alT contracts; and we are unable to see any reason for excepting from its operation the contract of marriage. The real difficulty in applying the rule to the latter contract is in determining what facts shall be deemed to be material. But when that question is once settled, the facts are to be shown in the same manner as other similar facts are established in regard to other contracts. If such were not the rule, it would be very difficult, if not impossible, to prove a fraud, such as is alleged in the petition in the present case. A woman who was about to enter into the marriage contract would rarely, if ever, make her condition as to pregnancy by other men the subject of express representations to the man whom she intended to marry.

Exceptions overruled.